PER CURIAM.
Upon the reasoning recited in a “Per Curiam” opinion filed in this cause on November 21, 1977, the order here appealed, being an order to show cause issued by a Circuit Court dated August 22, 1977 directing appellant to show cause why it should not be adjudged in contempt of court, is hereby reversed and remanded for further proceedings consistent with the views expressed in said per curiam opinion which has been filed in this case and a copy of which has been furnished to the attorneys for the respective parties, but which will not be published.
BOYER, Acting C. J., and MILLS and ERVIN, JJ., concur.